Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 1 of 29 PageID #: 1649



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- X
                                                                  :
  SHAYAN SALIM, Individually and on behalf of all
  others similarly situated,                                      :
                                                                  :
                                           Plaintiffs,
                                                                  : MEMORANDUM
                            – against –                             DECISION AND ORDER
                                                                  : 19-CV-1589 (AMD) (RLM)
                                                                  :
  MOBILE TELESYSTEMS PJSC, ANDREI A.
  DUBOVSKOV, ALEXEY V. KORNYA, and                                :
  ANDREY KAMENSKY,
                                                                  :
                                           Defendants.            :
  --------------------------------------------------------------- X
  ANN M. DONNELLY, United States District Judge:

          Before the Court is Mobile Telesystems PJSC’s (“MTS”) motion to dismiss the Second

  Amended Complaint (“SAC”). For the reasons that follow, the motion is granted. 1

          On March 19, 2019, the plaintiff brought this class action on behalf of himself and all

  others similarly situated against MTS and three executives—Andrei Dubovskov, Alexey Kornya,

  and Andrey Kamensky. 2 (ECF No. 1.) On April 6, 2020 the plaintiff filed the SAC. 3 (ECF No.

  31.)

          From 2004 through 2012, MTS paid bribes to an Uzbek government official in order to

  secure operating licenses in the Uzbek telecommunications market. In the SAC, the plaintiffs

  allege that between 2014 and 2019 (the “Class Period”), MTS issued false and misleading

  statements about the company’s potential liability for the bribery scheme, the effectiveness of the

  company’s internal controls and compliance structure, and the company’s cooperation with U.S.


  1
    I heard oral argument on December 11, 2020.
  2
    On September 11, 2019, Magistrate Judge Roanne L. Mann appointed Hunnewell Partners (UK) LLP as
  the lead plaintiff and the Rosen Law Firm P.A. as lead class counsel. (ECF No. 22.)
  3
    The plaintiff filed the SAC after discussion at the pre-motion conference about the sufficiency of the
  allegations in the original complaint.

                                                           1
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 2 of 29 PageID #: 1650




  investigators. (ECF No. 31 ¶¶ 3-9.) According to the SAC, the defendants’ misstatements and

  omissions artificially inflated MTS’s stock price, causing the plaintiffs to suffer a loss after the

  company entered into a Deferred Prosecution Agreement (“DPA”) with the Department of

  Justice (“DOJ”) in 2019. (Id. at ¶¶ 12- 13.) The plaintiffs claim that the defendants violated

  Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and that defendants Dubovskov, Kornya

  and Kamensky (the “Individual Defendants”) violated Section 20(a) of the Exchange Act, 15

  U.S.C. § 78t(a). 4 (Id. ¶ 14.)

           MTS moves to dismiss, arguing that the plaintiffs have not alleged any actionable

  misstatements or omissions, and that they did not sufficiently plead scienter. (ECF No. 33.)

                                            BACKGROUND 5

           MTS is a Moscow-based telecommunications company that provides services in Russia,

  Ukraine, Turkmenistan and Armenia. (ECF No. 31 at ¶ 20.) From 2004 to 2012, MTS

  conspired to pay over $420 million in illegal bribes for the benefit of an Uzbek government

  official, Gulnara Karimova, so that it could operate in the Uzbek telecommunications market.

  (Id. at ¶ 2.) The company operated in Uzbekistan until 2012, when it refused to continue

  meeting Karimova’s bribery demands. (Id. at ¶¶ 94-97.)

      I.   DOJ & SEC Investigations

           On March 18, 2014, Reuters reported that international scrutiny over the Uzbek

  telecommunications market was growing, and that the SEC was investigating two of MTS’s

  rivals—VimpelCom and TeliaSonera—for misconduct. (Id. at ¶ 166.) The following year, it




  4
    The individual defendants, who are currently in Russia, have not been served and have not appeared in
  this action.
  5
    The facts are taken from the complaint, assumed to be true for purposes of this motion, and are read in
  the light most favorable to the plaintiffs. See Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).

                                                      2
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 3 of 29 PageID #: 1651




  was publicly reported that MTS, VimpelCom and TeliaSonera paid bribes to Uzbek officials to

  obtain business contracts. (Id. at ¶ 167.)

          On June 29, 2015, the DOJ filed a complaint in the Southern District of New York

  against in rem accounts controlled by Karimova, seeking forfeiture of approximately $300

  million in assets; the complaint detailed hundreds of millions of dollars in corrupt payments by

  MTS, and identified MTS as an “issuer” as defined by the Foreign Corrupt Practices Act

  (“FCPA”). (Id.; ECF No. 31-5.) On February 18, 2016, the DOJ filed another in rem complaint

  in the SDNY, this time identifying eight specific transactions between MTS and Karimova

  totaling over $380 million. (Id. at ¶ 168.) That same day, the DOJ disclosed that it had entered

  into a DPA with VimpelCom in which VimpelCom agreed to pay $795 million to resolve an

  investigation into illegal bribe payments in Uzbekistan. (Id. at ¶ 157.) TeliaSonera also entered

  into a DPA on September 21, 2017, and agreed to pay $965 million to resolve the investigation.

  (Id.)

          MTS entered into a DPA with the DOJ on February 22, 2019, in which the company

  agreed to pay a penalty of $850 million to resolve charges of conspiracy to violate the anti-

  bribery and books and records provisions of the FCPA, and violating the internal controls

  provisions of the FCPA. 6 (Id. at ¶¶ 5, 116.) MTS did not receive voluntary disclosure credit

  because it did not “voluntarily and timely self-disclose” the corrupt payments. (ECF No. 31-2 at

  ¶ 4.) The DOJ did not give MTS “additional credit for cooperation and remediation” because it

  “significantly delayed production of certain relevant materials, refused to support interviews with

  current employees during certain periods of the investigation, and did not appropriately

  remediate, including by failing to take adequate disciplinary measures with respect to executives


  6
    At some point prior to entering into the DPA, MTS hired Debevoise & Plimpton LLP to conduct an
  internal investigation into its business in Uzbekistan. (Id. at ¶ 170.)

                                                   3
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 4 of 29 PageID #: 1652




  and other employees involved in the misconduct.” (Id.) However, the DOJ deducted two points

  from MTS’s culpability score because the company “ultimately provided” the DOJ with “all

  relevant information” as that term is defined in the U.S. Sentencing Guidelines. (Id.) The DPA

  also noted that MTS had inadequate anti-corruption controls during the period of misconduct, but

  had since enhanced its compliance program. (Id.)

         On March 6, 2019, the SEC announced that MTS consented to an SEC order finding that

  it violated the anti-bribery, books and records and internal accounting control provisions of the

  Securities Exchange Act of 1934 and requiring it to pay a $100 million fine. The DOJ credited

  the $100 million SEC fine in the DPA. (ECF No. 31 at ¶ 129.)

   II.   Public Disclosures

         MTS made various public disclosures during the Class Period related to the DOJ and

  SEC investigations.

             a. Form 20-F Filings

         On March 19, 2014, MTS disclosed that the DOJ was investigating it for conduct related

  to its operations in Uzbekistan. (Id. at ¶ 181.) On April 24, 2014, the company filed a Form 20-

  F with the SEC, which included the following statement:

         [I]n March 2014, we received requests for the provision of information from the United
         States Securities and Exchange Commission and the United States Department of Justice
         related to an investigation of the Group’s former subsidiary in Uzbekistan. . .. As the
         aforementioned US government investigations are at an early stage, we cannot predict the
         outcome of the investigations, including any fines or penalties that may be imposed, and
         such fines or penalties could be significant. Any investigation of any potential violations
         of the FCPA, the UK Bribery Act or other anti-corruption laws by US, UK or foreign
         authorities could have an adverse impact on our business, financial condition and results
         of operations.




                                                   4
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 5 of 29 PageID #: 1653




  (ECF No. 34-4 at 7.) MTS did not say anything at this point about whether it was cooperating

  with the investigation. MTS’s Form 20-F, filed on April 21, 2015, included the same disclosures

  in the previous year’s Form 20-F. (ECF No. 31 at ¶¶ 188-89.)

          In its April 20, 2016 Form 20-F, MTS included additional detail about the investigations

  into its conduct in Uzbekistan and its cooperation with authorities. The filing stated in relevant

  part:

          In March 2014, the Group received requests for the provision of information from the
          United States Securities and Exchange Commission (“SEC”) and the United States
          Department of Justice (“DOJ”) relating to a currently conducted investigation of the
          Group’s former subsidiary in Uzbekistan.

          In July 2015, activities related to the Group’s former operations in Uzbekistan have been
          referenced in a civil forfeiture complaint (“The Complaint”), filed by DOJ in the U.S.
          District Court, Southern District of New York (Manhattan), directed at certain assets of
          an unnamed Uzbek government official. The Complaint alleges among other things that
          MTS and certain other parties made corrupt payments to the unnamed Uzbek official to
          assist their entering and operating in the Uzbekistan telecommunications market. The
          Complaint is solely directed towards assets held by the unnamed Uzbek official, and none
          of MTS’s assets are affected by the Complaint.

          The Company continues to cooperate with these investigations. The Company cannot
          predict the outcome of the investigations, including any fines or penalties that may be
          imposed, and such fines or penalties could be significant.

  (Id. at ¶ 197.) The filing also included the disclosure in the 2014 and 2015 filings—that a

  bribery investigation had the potential to have an adverse impact on MTS’s business. (ECF No.

  34-6.) The company’s April, 21, 2017 Form 20-F contained substantially the same language as

  the 2016 filing. (ECF No. 31 at ¶¶ 206-07.)

          On April 27, 2018, MTS filed a Form 20-F providing its financial results for the fiscal

  year ending December 31, 2017. (Id. at ¶ 217.) This filing provided additional detail about the

  company’s cooperation and stated in relevant part:

          In March 2014, the Group received requests for the provision of information from the
          United States Securities and Exchange Commission (“SEC”) and the United States


                                                   5
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 6 of 29 PageID #: 1654




          Department of Justice (“DOJ”) relating to a currently conducted investigation of the
          Group’s former subsidiary in Uzbekistan.

          In 2015, activities related to the Group’s former operations in Uzbekistan have been
          referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ in the U.S.
          District Court, Southern District of New York (Manhattan), directed at certain assets of
          an unnamed Uzbek government official. The Complaints allege among other things that
          MTS and certain other parties made corrupt payments to the unnamed Uzbek official to
          assist their entering and operating in the Uzbekistan telecommunications market. The
          Complaints are solely directed towards assets held by the unnamed Uzbek official, and
          none of MTS’s assets are affected by the Complaints.

          The Group [i.e., Mobile TeleSystems and subsidiaries] continues to cooperate with these
          investigations. The Group, the DOJ and the SEC are having discussions about a potential
          resolution to allegations of non-compliance with the Foreign Corrupt Practices Act
          (FCPA). However, at this stage, the Group is unable to predict whether or not such
          discussions will result in a settled resolution to the investigations, the magnitude of any
          settlement, or whether there will be further developments in the investigations.

  (Id. at ¶ 218.)

              b. Form 6-K Filings

          In November of 2014, MTS filed a Form 6-K with the SEC disclosing its financial results

  and position for the fiscal year ending September 30, 2014. (ECF No. 31 at ¶ 187.) The 6-K did

  “not contain any accrued liability related to the DOJ or SEC investigations” into MTS’s conduct

  in Uzbekistan, nor did it “adequately disclose” that the company was “subject to prosecution for

  serious FCPA violations.” (Id. at ¶ 187.) On May 19, 2015, MTS filed another Form 6-K

  reporting its financial results for the first quarter of 2015; the disclosures were similar to the

  September 2014 6-K disclosures. (Id. at ¶ 192.)

          On August 18, 2015, MTS filed a Form 6-K that included additional language about the

  company’s “cooperat[ion] with the SEC and DOJ investigations in good faith.” (Id. at ¶ 193.)

          MTS affirms that the alleged activities related to MTS’s business in Uzbekistan have
          been referenced in a civil forfeiture complaint, filed by US Department of Justice (DOJ)
          in the U.S. District Court, Southern District of New York (Manhattan), directed at certain
          assets of an unnamed Uzbek government official. The Complaint alleges among other
          things that MTS and certain other parties made corrupt payments to the unnamed Uzbek


                                                     6
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 7 of 29 PageID #: 1655




         official to assist their entrance and operations in the Uzbekistan telecommunications
         market. The Complaint is solely directed towards assets held by the unnamed Uzbek
         official, and none of MTS’s assets are affected by the Complaint.

         As MTS disclosed in March 2014, both the US Securities and Exchange Commission
         (SEC) and DOJ are currently conducting an investigation related to MTS’s former
         operations in Uzbekistan. As previously disclosed, the Company has received requests
         for documents and information from both the SEC and DOJ and continues to cooperate
         with these investigations in good faith.

  (Id.) On November 17, 2015, MTS filed a Form 6-K with its financial results for the fiscal

  quarter ending September 30, 2015. (Id. at ¶ 194.) In addition to repeating its earlier disclosure

  that it was cooperating with the DOJ and SEC investigations, MTS represented that it had “made

  no provision in relation to the investigation” because it had “no reliable basis to predict any

  outcome.” (Id)

         In multiple Form 6-Ks from May 19, 2016 to August 21, 2018, MTS included

  substantially similar language about the status of the ongoing investigation and the company’s

  inability to predict the outcome. (Id. at ¶¶ 199, 203, 204, 206-09, 215-16, 220, 224.)

             c. Annual Reports

         MTS also made incremental changes to the language in its annual reports during the

  Class Period. In its 2014 Annual Report, published on June 24, 2015, MTS stated that “the

  Company’s compliance with its Code of Business Conduct and Ethics helps to protect the

  Company’s good name and maintain the Company’s competitive advantage.” (Id. at ¶ 190.) The

  report also “touted the Company’s corporate compliance system, including the Company’s

  commitment to compliance with the FCPA and its zero-tolerance policy towards corruption.”

  (Id. ¶ 191.) The report did not contain any disclosures specific to the DOJ and SEC investigation

  into the company’s business in Uzbekistan.




                                                    7
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 8 of 29 PageID #: 1656




         In addition to similar language regarding the company’s compliance with general

  standards of business ethics and its own code of conduct, MTS’s 2015 Annual Report included

  information about the ongoing investigation into misconduct in Uzbekistan. (Id. at ¶¶ 200-03.)

  The report stated:

         In March 2014, MTS PJSC received a request for information from the US Securities and
         Exchange Commission and the US Department of Justice regarding the investigation of
         the former subsidiary in Uzbekistan. MTS PJSC is cooperating with the above-
         mentioned organisations: it provided the information upon request and continues to
         provide answers on demand. Since the investigation has not been completed, there is no
         way to predict its outcome, including the possible imposition of fines and penalties which
         could be significant.

   (Id. at ¶ 200.) The company’s 2016 Annual Report and 2017 Annual Report contained

  comparable language (Id. at ¶¶ 210-11, 221-23); the 2016 report also “touted the Company’s

  implementation of anti-corruption compliance systems during 2016” and “announced that the

  Company had adopted a unified compliance system and established a Compliance Committee.”

  (Id. at ¶¶ 212-14).

  III.   Stock Price Movement

         In a Form-6K filed on November 20, 2018, MTS disclosed that it had reserved

  approximately $840 million USD (RUB 55.8 bln) to resolve the SEC and DOJ investigations.

  (Id. at ¶ 227.) That same day, the company hosted an earnings conference call with analysts and

  investors during which defendant Kornya stated that MTS had “more visibility towards the

  potential outcome” of the investigations. (Id. at ¶ 228.) Following this announcement, MTS’s

  stock price fell $0.64 per share to close at $7.45. (Id. at ¶ 229.)

         On March 7, 2019, the DOJ reported that MTS and its subsidiary entered into a DPA and

  agreed to pay $850 million in penalties to resolve charges arising from the Uzbekistan bribery

  scheme. (Id. at ¶ 230.) That day, MTS’s stock fell $0.24 per share to close at $7.54 per share.



                                                     8
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 9 of 29 PageID #: 1657




  The plaintiffs allege that the MTS’s “false and misleading statements caused the precipitous

  decline in the market value of the Company’s securities,” and as a result, the plaintiffs and Class

  members “have suffered significant losses and damages.” (Id. at ¶ 232.)

         The plaintiffs, on behalf of a putative class, claim that MTS engaged in securities fraud in

  violation of Section 10(b) of the Securities Exchange Act of 1934 and its implementing

  regulation, Rule 10b-5, because it did not timely record a reserve, filed misleading statements

  about the nature of the government’s investigation and the extent of the company’s cooperation

  with it, and filed misleading statements about the company’s compliance with its code of

  conduct (Count I). (Id. at ¶¶ 248-57.) They also claim that the Individual Defendants are liable

  under Section 20(a) of the Exchange Act as controlling persons of MTS with the power to direct

  activities that comprised the securities violations (Count II). (Id. at ¶¶ 258-63.) On May 21,

  2020, MTS moved for dismissal, arguing that the plaintiffs have not adequately pled any false or

  misleading statements, or the required “strong inference” of scienter. (ECF No. 33.) As

  explained below, that motion is granted.

                                             DISCUSSION

         In order to survive a motion to dismiss, a complaint must contain “enough facts to state a

  claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In a securities fraud case, the court may consider

  “any written instrument attached to the complaint as an exhibit or any statements or documents

  incorporated in it by reference, as well as public disclosure documents required by law to be, and

  that have been, filed with the [SEC], and documents that the plaintiffs either possessed or knew



                                                   9
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 10 of 29 PageID #: 1658




   about and upon which they relied in bringing the suit.” Stratte-McClure v. Morgan Stanley, 776

   F.3d 94, 100 (2d Cir. 2015) (internal alterations and citation omitted).

          A plaintiff alleging securities fraud must comply with the heightened pleading

   requirements detailed in Rule 9(b) of the Federal Rules of Civil Procedure and the Private

   Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u–4(b). See ATSI

   Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (affirming that securities

   fraud claims must satisfy the heightened pleading standards of both Rule 9(b) and the PSLRA);

   In re Sterling Foster & Co., Inc., Sec. Litig., 222 F. Supp. 2d 216, 269 (E.D.N.Y. 2002) (noting

   that the PSLRA was intended to make the “pleading requirements for securities fraud cases more

   demanding”). Under Rule 9(b), a plaintiff must “state with particularity the circumstances

   constituting fraud.” Fed. R. Civ. P. 9(b). “[T]o satisfy this requirement the plaintiff must ‘(1)

   specify the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3)

   state where and when the statements were made, and (4) explain why the statements were

   fraudulent.’” Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d Cir. 2012) (quoting

   Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004)). Under the PSLRA, a securities fraud

   plaintiff must “specify each misleading statement,” explain why the statement is misleading, and

   “state with particularity facts giving rise to a strong inference that the defendant acted with the

   required state of mind.” Id. (citing Dura Pharms., Inc v. Broudo, 544 U.S. 336, 345 (2005)

   (internal quotation marks and alterations omitted)); see also 15 U.S.C. § 78u–4(b)(1), (2)).

   I.     Section 10(b) Claim

           “Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful to ‘use or

   employ, in connection with the purchase or sale of any security . . . any manipulative or

   deceptive device or contrivance in contravention of [the] rules and regulations’ that the SEC



                                                    10
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 11 of 29 PageID #: 1659




   prescribes.” Stratte-McClure, 776 F.3d at 100 (citing 15 U.S.C. § 78j); see also 17 C.F.R. §

   240.10b-5. To sustain claims under Section 10(b) or Rule 10b-5, a complaint must plausibly

   allege: “(1) a material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of

   mind; (3) a connection with the purchase or sale of a security; (4) reliance . . . ; (5) economic

   loss; and (6) loss causation.” Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir. 2019) (quoting

   Kleinman v. Elan Corp., plc, 706 F.3d 145, 152 (2d Cir. 2013) (internal quotation marks and

   brackets omitted)).

          A.      Material Misrepresentations or Omissions

          The plaintiffs’ allegations of misleading statements or omissions can be grouped into four

   categories: (i) recording a reserve; (ii) disclosures about the nature of the DOJ and SEC

   investigations; (iii) statements that MTS was cooperating with the investigation; and (iv)

   statements regarding MTS’s compliance with its code of ethics.

                  1.      Recording a Reserve

                       a. Accounting Principles

          The plaintiffs allege that MTS violated the Generally Accepted Accounting Principles’

   (“GAAP”) Accounting Standard Codification (“ASC”) 450 and the International Financial

   Reporting Standards’ (“IFRS”) International Accounting Standard (“IAS”) 37 because it did not

   timely record a reserve for potential fines resulting from the DOJ and SEC investigations. 7

          ASC 450 defines a loss contingency as an “existing condition, situation, or set of

   circumstances involving uncertainty as to possible loss to an entity that will ultimately be

   resolved when one or more future events occur or fail to occur.” ASC 450-20-20. “ASC 450



   7
    MTS prepared its financial statements in accordance with GAAP before fiscal year 2015, and then
   switched to IFRS. (ECF No. 32-1 at 15.) Thus, ASC 450 applies to statements before 2015, and IAS 37
   applies to statements in 2015 and the years following.

                                                     11
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 12 of 29 PageID #: 1660




   contains provisions addressing when the loss contingency must be accrued and when, if not

   accrued, it must nonetheless be disclosed.” In re Perrigo Co. PLC Sec. Litig., 435 F. Supp. 3d

   571, 582 (S.D.N.Y. 2020). The accrual section provides that:

          An estimated loss from a loss contingency shall be accrued by a charge to income if both
          of the following conditions are met:

                  a. Information available before the financial statements are issued ... indicates that
                  it is probable that an asset had been impaired or a liability had been incurred at the
                  date of the financial statements.... It is implicit in this condition that it must be
                  probable that one or more future events will occur confirming the fact of the loss.

                  b. The amount of loss can be reasonably estimated.

   ASC 450-20-25-2 (emphasis added). When no accrual is made, either because the loss is not

   “probable” or because the amount of loss cannot be “reasonably estimated,” the loss contingency

   must nevertheless be disclosed “if there is at least a reasonable possibility that a loss . . . may

   have been incurred.” ASC 450-20-50-3. “Reasonably possible” means that the chance of

   occurrence is “more than remote but less than likely.” ASC 450-20-20.

          IAS 37 contains similar reporting obligations. Companies must disclose the existence of

   a contingent liability “unless the possibility of an outflow of resources embodying economic

   benefits is remote.” Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 809 (S.D.N.Y. 2018). A

   contingent liability is “a possible obligation that arises from past events and whose existence will

   be confirmed only by the occurrence or non-occurrence of one or more uncertain future events

   not wholly within the control of the entity . . . .” IAS 37.

          According to the plaintiffs, MTS could have made a reasonable and reliable estimate of

   its potential liability. In particular, the plaintiffs maintain that MTS would have “learned of each

   FCPA violation and the amount of each bribe and thus could have easily estimated the minimum

   amount of MTS’s contingent liability emanating from MTS’s FCPA violations” if it had



                                                     12
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 13 of 29 PageID #: 1661




   “performed a reasonable investigation.” (ECF No. 31 at ¶ 155.) The plaintiffs allege that MTS

   should have been able to calculate and report its potential liability before November of 2018

   because the FCPA provides a “predictable structure for calculating penalties.” (Id. at ¶ 156.)

          “Three factors are relevant in determining whether threatened litigation constitutes a

   qualifying loss contingency subject to accrual or disclosure: (1) when the cause of action arose;

   (2) the degree of probability of an unfavorable outcome; and (3) the ability to make a reasonable

   estimate of loss.” In re Lions Gate Entm’t Corp. Sec. Litig., 165 F. Supp. 3d 1, 21 (S.D.N.Y.

   2016). MTS does not deny that the plaintiffs have established first factor, but it argues that they

   have not sufficiently pled that MTS’s potential loss was either probable or reasonably estimable

   at any time before it recorded a reserve of $850 million in November of 2018. I agree.

          According to the plaintiffs, MTS could have easily estimated its loss; they say that MTS

   knew “(i) [it] had violated the FCPA, (ii) it was probable that its violations would result in a

   material loss to MTS, and (iii) of the dollar amount of corrupt bribes the Company had paid in

   violation of the FCPA, and could thus reasonably estimate the amount of that loss” as soon as it

   was aware that the DOJ was investigating. (Id. at ¶ 160.) In my view, the circumstances were

   far less obvious and straightforward. When MTS learned of the investigation, it could not

   predict the outcome: whether the government would file charges, what those charges would be,

   whether the government would have agreed to a DPA at all and, if it did, what its terms would

   be. Nor could the company predict whether it would be willing to settle, or would contest the

   charges, assuming there were charges. And, at that point, MTS was not cooperating with the

   DOJ and could not predict whether it would ultimately receive cooperation or remediation credit.

          The plaintiffs list a series of dates on which they claim that MTS should have been able

   to predict its liability: on March 19, 2014, when the company disclosed that the SEC had opened



                                                    13
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 14 of 29 PageID #: 1662




   an investigation; on June 30, 2015, when the DOJ filed an in rem action against Karimova, and

   listed payments for which MTS was responsible; 8 on February 18, 2016 when the DOJ filed a

   second in rem complaint against Karimova’s bank accounts with additional detail about the

   payments the DOJ was investigating; and on an unspecified date when Debevoise & Plimpton

   LLP concluded an internal investigation into MTS’s Uzbekistan business. (Id. at ¶¶ 166-70.) As

   an initial matter, even with the benefit of hindsight, the plaintiffs cannot fix the precise date on

   which MTS could have estimated its loss. However, even if MTS learned more about the

   government’s investigation on each of these dates, the plaintiffs have not sufficiently alleged

   how the information changed MTS’s ability to estimate its total loss. 9

           Finally, observing that “FCPA violations are formulaic and predictable” the plaintiffs say

   that MTS knew how much it paid in bribes and should have been able to estimate its liability.

   (Id. at ¶¶ 171-73.) At the same time, however, the plaintiffs cite the outcomes of the

   investigations into VimpelCom and TeliaSonera, assertedly similar cases with significantly

   different resolutions. According to the SAC, the DOJ credited both companies with “fully

   remediating,” entitling them to downward departures from the penalties established by the U.S.

   Sentencing Guidelines (“USSG”). (Id. at ¶¶ 126-27.) Nevertheless, VimpelCom’s total

   monetary penalty was 45% below the low end of its possible fine range, and TeliaSonera’s was

   25% below the low end of its possible fine range. (Id.) As these examples demonstrate, it is

   difficult to predict even the minimum amount for which a company may be liable. Indeed, had



   8
    At oral argument, the plaintiffs maintained that MTS could have made a liability calculation by June of
   2015 “at the very latest” based on the complaint filed in the SDNY. (Tr. at 7:7-21.)
   9
     Securities and Exchange Commission v. RPM International, Inc. does not compel a different conclusion.
   282 F. Supp. 3d 1, 22 (D.D.C. 2017). There, RPM “had already calculated $11.4 million worth of
   liability to the government,” had begun discussing settlement options with the DOJ, and knew that the
   government intended to intervene in the qui tam action. Id. The SAC does not contain comparable
   allegations.

                                                      14
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 15 of 29 PageID #: 1663




   MTS recorded a reserve 45% below the USSG range, and then agreed in a DPA to pay 25%

   below the USSG range, the plaintiffs would undoubtedly have taken issue with the company’s

   reporting.

          Accordingly, the plaintiffs have not demonstrated that MTS violated ASC 450 or IAS 37

   by waiting to record a reserve until November of 2018.

                      b. Omnicare Standard

          MTS argues that because ASC 450 and IAS 37 require entities to make a judgment about

   whether the amount of potential loss can be reasonably estimated, the plaintiffs cannot plead a

   violation unless they establish that MTS’s subjective judgment in this regard was false. See

   Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 186-90

   (2015). Subjective statements of opinion must be analyzed under the Omnicare standard, and

   can be actionable only if either “the speaker did not hold the belief she professed” or “the

   supporting fact[s] she supplied were untrue.” Omnicare, 135 S. Ct. at 1327.

          Citing In re Perrigo Co. PLC Sec. Litig., the plaintiffs respond that the Omnicare

   standard does not apply when a company must estimate liability, because the potential liability

   disclosure can never be considered a statement of opinion. 435 F. Supp. 3d at 587. However, in

   Perrigo, “no exercise of judgment was required” because Perrigo’s auditor advised it that its

   liability would be €1.6 billion. Id. “This established as a matter of fact, rather than opinion, an

   upper bound on the range of possible loss that was reasonably estimable.” Id. Here, by contrast,

   the plaintiffs have not adequately alleged that MTS knew what the loss range would be at any

   time before November of 2018. Any statement the company made about its potential liability

   would have necessarily been a statement of opinion until the company could give a reasonable

   estimate of its potential losses. Accordingly, the SAC must satisfy the Omnicare test. In re



                                                    15
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 16 of 29 PageID #: 1664




   Chicago Bridge & Iron Co. N.V. Sec. Litig., 2018 WL 2382600, at *6 (S.D.N.Y. May 24, 2018)

   (“[W]here there is no objective standard for an accounting decision, that decision should be

   construed as a statement of opinion and be analyzed under Omnicare.”)

          The plaintiffs have not satisfied the Omnicare standard, which, after all, is “no small task

   for an investor.” Id. at 1332. The plaintiffs must do more than “offer bare conclusory

   allegation[s]” that the issuer “lacked reasonable grounds for the belief it stated.” City of

   Westland Police & Fire Ret. Sys. v. MetLife, Inc., 129 F. Supp. 3d 48, 71 (S.D.N.Y. 2015)

   (internal quotation and citation omitted). Rather, they must “identify particular (and material)

   facts going to the basis for the issuer’s opinion—facts about the inquiry the issuer did or did not

   conduct or the knowledge it did or did not have—whose omission makes the opinion statement

   at issue misleading to a reasonable person reading the statement fairly and in context.”

   Omnicare, 135 S. Ct. at 1332. During the Class Period, MTS stated that (i) it did not have a

   reliable basis on which to predict the outcome of the investigation and (ii) it could not predict the

   magnitude of any settlement. The plaintiffs have not adequately alleged that MTS did not

   actually believe what it was representing in its SEC filings. Indeed, as explained above, the SAC

   does not allege sufficient facts to establish that MTS could have predicted the outcome of the

   DOJ’s investigation before November of 2018.

              2. Nature of the Investigations

          The plaintiffs also fault MTS for not disclosing until April 27, 2018 that the DOJ and

   SEC were investigating it for FCPA violations. In particular, the plaintiffs allege that MTS

   “failed to fulfill its basic obligation under GAAP and IFRS to adequately describe the nature of

   the contingency” because it did not disclose that it “faced an FCPA investigation, that the FCPA

   provided rigid guidelines for penalties, and that two of its competitors had agreed to hundreds of



                                                    16
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 17 of 29 PageID #: 1665




   millions of dollars in penalties while admitting to the same illegal conduct in which MTS had

   itself engaged.” (ECF No. 31 at ¶ 179.) They also raise a new claim in their brief: “ASC 450

   and IAS 37 required MTS to describe the nature of its liability arising from the FCPA

   investigation.” (ECF No. 36 at 17.)

          MTS argues that it had no duty to disclose the details of the government’s investigation.

   “[A]n omission is actionable under the securities law only when the corporation is subject to a

   duty to disclose the omitted facts.” Stratte-McClure, 776 F.3d at 101 (quoting In re Time

   Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993)). It is well established that “companies

   do not have a duty to disclose uncharged, unadjudicated wrongdoing.” City of Pontiac

   Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 183 (2d Cir. 2014); see also In re

   UBS AG Sec. Litig., 2012 WL 4471265, at *31 (“[A]bsent an express prior disclosure, a

   corporation has no affirmative duty to speculate or disclose uncharged, unadjudicated

   wrongdoing or mismanagement.” (internal quotation and citation omitted)); In re Citigroup, Inc.

   Sec. Litig., 330 F. Supp. 2d 367, 377 (S.D.N.Y. 2004) (“[F]ailure to disclose that . . . revenues

   were derived from ‘unsustainable and illegitimate sources’” did not violate Section 10(b)

   because “the federal securities laws do not require a company to accuse itself of wrongdoing.”).

          MTS cites Employees’ Retirement System of City of Providence v. Embraer S.A. as

   support for its position that it met its disclosure obligations. 2018 WL 1725574 (S.D.N.Y. Mar.

   30, 2018). Embraer reported in Form 6-K and Form 20-F filings that it the DOJ and SEC were

   investigating it for alleged violations of the FCPA, that it had retained outside counsel to conduct

   an internal investigation, and that it may face “substantial fines” or “other sanctions” as provided

   in the FCPA. Id. at *5-6. Rejecting the plaintiffs’ “faulty notion that Embraer was required to

   disclose details of the FCPA violations and admit that it had engaged in wrongdoing—before it



                                                    17
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 18 of 29 PageID #: 1666




   had even been charged and before the investigations were even complete,” the court found that

   Embraer’s disclosures satisfied its reporting obligations. Id. at *4.

          While not as comprehensive as Embraer’s, MTS’s disclosures satisfied its reporting

   obligations. MTS disclosed the existence of the investigation in early 2014, and warned

   investors of the potential for significant fines or penalties. In the April 24, 2014 Form 20-F—

   and in each 20-F filing thereafter—MTS included a paragraph about the Uzbekistan

   investigation, in which it mentioned the FCPA and other laws, stating that “any investigation of

   any potential violations of the FCPA, the UK Bribery Act or other anti-corruption laws by US,

   UK or foreign authorities could have an adverse impact on our business, financial condition and

   results of operations.” (ECF No. 34-4 at 7.) While MTS did not explicitly state that the DOJ

   was investigating it for possible violations of the FCPA or that it had retained outside counsel to

   conduct an investigation, it warned that it could face liability under the statute as well as any

   other anti-corruption laws. Thus, investors were alerted to the possibility that the DOJ’s

   investigation into conduct in Uzbekistan could result in liability under the FCPA.

          The plaintiffs charge further that MTS should have “disclosed that the FCPA provided

   rigid guidelines for penalties.” (ECF No. 31 at ¶ 179.) In fact, information about the FCPA’s

   penalty guidelines is publicly available and MTS was under no obligation to disclose readily

   accessible information in its securities filings. See, e.g., In re Bank of Am. AIG Disclosure Sec.

   Litig., 980 F. Supp. 2d 564, 576 (S.D.N.Y. 2013) (“[T]here is no duty to disclose information to

   one who reasonably should be aware of it.” (quoting Seibert v. Sperry Rand Corp., 586 F.2d 949,

   952 (2d Cir. 1978)); In re Merrill Lynch & Co., Inc. Research Reports Sec. Litig., 272 F. Supp.

   2d 243, 249-50 (S.D.N.Y. 2003) (“[T]he Defendants cannot be held liable for failing to disclose

   . . . publicly available information.”); In re KeySpan Corp. Sec. Litig., 383 F. Supp. 2d 358, 377



                                                    18
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 19 of 29 PageID #: 1667




   (E.D.N.Y. 2003) (“Where allegedly undisclosed material information is in fact readily accessible

   in the public domain, . . . a defendant may not be held liable for failing to disclose this

   information.”). Nor do the plaintiffs cite any authority for the proposition that MTS had to

   disclose that VimpelCom and TeliaSonera entered into DPAs for similar misconduct. The

   requirement under ASC 450 and IAS 37 that a company must disclose the nature of its own

   liability cannot logically extend to reporting on the liabilities of competitors. Accordingly, these

   omissions are not actionable.

              3. Statements Regarding Cooperation

          In disclosures throughout the Class Period, MTS stated that it had “received requests for

   documents and information from both the SEC and DOJ and continues to cooperate with these

   investigations in good faith.” (ECF No. 31 at ¶ 193.) The plaintiffs argue that this statement was

   materially false and misleading because the DOJ did not ultimately credit MTS for “cooperation

   and remediation” in the settlement. Had the company’s statements regarding cooperation been

   true, the plaintiffs allege, MTS would have gotten full credit for cooperation and remediation and

   the total monetary penalty would have been “nearly $350 million less than the $850 million that

   MTS ended up paying,” or an approximately 25% reduction off the low end of the USSG fine

   range. (Id. at ¶¶ 8, 128.)

          To establish falsity, plaintiffs must do more than simply assert that a statement is false;

   “they must demonstrate with specificity why that is so.” Rombach v. Chang, 355 F.3d 164, 174

   (2d Cir. 2004). “A violation of Section 10(b) and Rule 10b-5 premised on misstatements cannot

   occur unless an alleged material misstatement was false at the time it was made.” In re

   Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571 (S.D.N.Y. 2014), aff’d, 604 F. App’x 62 (2d Cir.




                                                     19
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 20 of 29 PageID #: 1668




   2015) (citing San Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., Inc.,

   75 F.3d 801, 812-13 (2d Cir. 1996)).

           The plaintiffs have not sufficiently pled that MTS’s statements about cooperation were

   false. In public disclosures during the Class Period, MTS represented that it was cooperating

   with the SEC and DOJ investigations in good faith, including by providing information and

   answering government requests. (ECF No. 31 at ¶¶ 193, 194, 197, 200, 204, 207, 210, 218,

   221.) The DPA corroborates these statements. The DOJ gave MTS a two point reduction to its

   score under the USSG because MTS “fully cooperated in the investigation and clearly

   demonstrated recognition and affirmative acceptance of responsibility for its criminal conduct.”

   (ECF No. 31-2 at 10.) The fact that MTS did not also get credit for cooperation and remediation

   pursuant to the FCPA Corporate Enforcement Policy does not mean that its statements about

   cooperation were false. 10 MTS said nothing about how the DOJ would evaluate its cooperation,

   and indeed it had no way of knowing at the time of the disclosure whether it would receive

   additional credit; it reported only that it was cooperating with the government, which was

   accurate. The plaintiffs have not alleged any facts that suggest that MTS’s statements were false

   or misleading, nor that the statements were false or misleading when they were made.

   Accordingly, they have not alleged an actionable statement or omission.

               4. Statements Regarding Ethics & Compliance

           MTS also challenges the plaintiff’s allegations about the company’s statements during

   the Class Period that it “complies with legislation and generally accepted standards of business



   10
     The plaintiffs cite Carlson v. Xerox Corp., 392 F. Supp. 2d 267. Addressing only the question of
   scienter, the Xerox court found that the defendant’s failure to cooperate with an SEC investigation
   bolstered the “already strong inference of fraudulent intent.” Id. at 284. However, in Xerox, the SEC
   sanctioned the defendant for failing to cooperate with the investigation. Id. at 274. By contrast, MTS was
   credited for cooperating with the DOJ.

                                                      20
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 21 of 29 PageID #: 1669




   ethics” and that the code of conduct is a “fundamental document” that guides the company’s

   daily work and helps it to maintain a “competitive advantage.” (ECF No. 31 at ¶ 202.) MTS

   described its code of conduct as a “fundamental document, which guides us in our daily work

   and helps us to protect the good name of our Company and maintain our competitive advantage.”

   (Id.) The company also reiterated its commitment to “compliance with anti-corruption laws . . .

   and ethical business conduct in all kinds of business relationships.” (Id. at ¶ 191.)

          According to MTS, these statements are “corporate puffery,” and thus cannot support a

   securities claim. Puffery includes “vague and optimistic ‘statements [that] are too general to

   cause a reasonable investor to rely upon them,’ and thus cannot serve as the basis for a securities

   fraud claim.” Steamfitters’ Indus. Pension Fund v. Endo Int’l PLC, 771 F. App’x 494, 497 (2d

   Cir. 2019) (summary order) (quoting ECA, Local 134 IBEW Joint Pension Tr. of Chi. v. JP

   Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009)); see Rombach, 355 F.3d at 174

   (“[E]xpressions of puffery and corporate optimism do not give rise to securities violations.”).

   “Corporate codes of conduct tend to be general statements about reputation, integrity, and

   compliance with ethical norms [that] are inactionable puffery—as opposed to being statements of

   facts—and are, therefore, generally incapable of forming the basis for a Section 10(b) claim.”

   Constr. Laborers Pension Tr. for S. California v. CBS Corp., 433 F. Supp. 3d 515, 532

   (S.D.N.Y. 2020) (citation and quotation omitted).

          “[G]eneral statements about reputation, integrity, and compliance with ethical norms are

   inactionable ‘puffery,’ meaning that they are too general to cause a reasonable investor to rely

   upon them.” Singh v. Cigna Corp., 918 F.3d 57, 63 (2d Cir. 2019) (quoting City of Pontiac, 752

   F.3d at 183); Constr. Laborers, 433 F. Supp. 3d at 532-34 (finding inactionable corporate code

   of conduct statements). MTS’s public disclosures regarding its business ethics and internal code



                                                    21
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 22 of 29 PageID #: 1670




   of conduct use the type of “broad, aspirational, and vague” statements that are the hallmark of

   corporate puffery. Oklahoma Law Enf’t Ret. Sys. v. Papa John’s Int’l, Inc., 444 F. Supp. 3d 550,

   560 (S.D.N.Y. 2020) (internal quotation and citation omitted). Similarly, the company’s

   “general declarations about the importance of acting lawfully and with integrity” fall “squarely

   within” the category of inactionable puffery. Singh, 918 F.3d at 63.

           In addition, the plaintiffs’ claims about MTS’s internal controls are not sufficiently

   particularized to survive a motion to dismiss. “Where plaintiffs allege that internal controls are

   deficient, courts have consistently required plaintiffs to allege specific facts concerning the

   purportedly deficient internal controls, including how they were deficient, when and why.”

   Embraer S.A., 2018 WL 1725574, at *9 (internal quotation and citation omitted); see also

   Janbay v. Canadian Solar, Inc., 2012 WL 1080306, at *9 (S.D.N.Y. Mar. 30, 2012). (“The

   Complaint does not allege any facts explaining why or how [the company]’s internal controls

   were materially deficient at the time [the company] made any of the challenged statements.”).

           Again citing the fact that MTS did not receive a 25% penalty reduction for cooperation or

   remediation, the plaintiffs say that the company could not possibly have been following its own

   code of conduct. 11 As explained above, the government credited the company for its cooperation

   in the penalty calculation, and commended it for “continuing to enhance its compliance programs

   and internal accounting controls, including ensuring that its compliance program satisfies” its

   own corporate compliance program. (ECF No. 31-2 at ¶ 4.)




   11
     The plaintiffs admit that claims based on statements in MTS’s 2013 Form 20-F are time-barred by the
   applicable statute of repose because they were not raised in the original complaint. (ECF No. 40.) In any
   event, that report pre-dates the Class Period. See Embraer S.A., 2018 WL 1725574, at *9 (citing Cats v.
   Prot. One, Inc., 2001 WL 34070630, at *15 (C.D. Cal. June 4, 2001) (“[P]re-class period allegations of
   misconduct are insufficient where ‘there is scant else from which to infer that this was the company's
   practice at any pertinent time.” (internal quotation omitted))).

                                                      22
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 23 of 29 PageID #: 1671




           Similarly, MTS’s statement in its 2016 Annual Report that an independent consultant

   “concluded that the anti-corruption compliance program complies with the global best practices”

   is not actionable. (ECF No. 31 at ¶ 212.) The plaintiffs maintain that the statement “gave

   investors the false impression that MTS had actually implemented its compliance program.”

   (ECF No. 36 at 26.) But the statement was accurate. The company hired a consultant and

   reported the consultant’s findings; it did not represent that the new compliance program was

   fully operational.

           In short, the plaintiffs have not pled sufficient facts to demonstrate that the challenged

   claims were false or misleading. 12

           B.      Scienter

           Although I conclude that the plaintiffs have not alleged actionable statements or

   omissions, I also address whether they have sufficiently pled scienter. To sustain a Section 10(b)

   or Rule 10b-5 action, the plaintiffs must allege that each defendant acted with scienter – “a

   mental state embracing intent to deceive, manipulate, or defraud” investors. Boca Raton

   Firefighters & Police Pension Fund v. Bahash, 506 F. App’x 32, 38 (2d Cir. 2012)

   (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46 (2011)). Plaintiffs must “allege

   facts that give rise to a strong inference of fraudulent intent,” Acito v. IMCERA Grp., Inc., 47

   F.3d 47, 52 (2d Cir. 1995); a “strong inference” of scienter means an inference that is “cogent

   and at least as compelling as any opposing inference one could draw from the facts alleged.”

   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007). In addition, the


   12
      Although the Individual Defendants have not appeared in this action because the plaintiffs have not
   been able to serve them, “the rulings in this opinion would apply with equal force” to the Individual
   Defendants’ own motion to dismiss. Le Bouteiller v. Bank of New York Mellon, 2015 WL 5334269, at
   *11 n.6 (S.D.N.Y. Sept. 11, 2015); see also Virtual Dates, Inc. v. Afternic.com, Inc., 2001 WL 1646451,
   at *2 (S.D.N.Y. Dec. 20, 2001) (dismissing claims against defendant who did not join in other
   defendants’ motion to dismiss because “precisely the same points control the claims against it”).

                                                      23
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 24 of 29 PageID #: 1672




   “[p]laintiffs must allege those facts that give rise to an inference of scienter ‘with particularity.’”

   Singh, 918 F.3d at 62 (quoting ATSI Commc’ns, Inc., 493 F.3d at 99).

           Plaintiffs may plead scienter in two ways: by alleging facts “(1) showing that the

   defendants had both motive and opportunity to commit the fraud or (2) constituting strong

   circumstantial evidence of conscious misbehavior or recklessness.” In re Magnum Hunter Res.

   Corp. Sec. Litig., 616 F. App’x 442, 445 (2d Cir. 2015) (citation omitted); see also Boca Raton,

   506 F. App’x at 38 (citing In re Carter–Wallace, Inc., Sec. Litig., 220 F.3d 36, 39 (2d Cir.

   2000)). When the defendant is a corporation, a plaintiff must plead scienter with respect to

   “someone whose intent could be imputed to the corporation.” Teamsters Local 445 Freight Div.

   Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008).

           To allege scienter under the “motive and opportunity” theory, a plaintiff must show that

   the defendant “benefitted in some concrete and personal way from the purported fraud.”

   Woolgar v. Kingstone Companies, Inc., 2020 WL 4586792, at *21 (S.D.N.Y. Aug. 10, 2020).

   Ordinarily a plaintiff establishes motive by alleging that “corporate insiders are alleged to have

   misrepresented to the public material facts about the corporation’s performance or prospects in

   order to keep the stock price artificially high while they sold their own shares at a profit.” South

   Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 108 (2d Cir. 2009). The plaintiffs do not

   allege that MTS or the individual defendants “benefitted” from the alleged fraud. Instead they

   argue that the individual defendants’ previous “culpable acts”—the filing of “financial

   statements with the SEC throughout 2004-2012 that improperly characterized illicit bribe

   payments [to Karimova] as legitimate expenses”—gave them “a motive to continue to conceal

   the FCPA violations from the public for as long as possible.” (ECF No. 36 at 30.) But as

   explained above, MTS did not conceal the fact of the various investigations into its conduct; the



                                                     24
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 25 of 29 PageID #: 1673




   company disclosed that it was under investigation in 2014 and continued to provide updates as to

   the status of the investigation throughout the Class Period. 13

           Nor have the plaintiffs alleged enough to show conscious misbehavior or recklessness.

   “Conscious misbehavior or recklessness” is a “state of mind ‘approximating actual intent,’ which

   can be established by ‘conduct which is highly unreasonable and which represents an extreme

   departure from the standards of ordinary care to the extent that the danger was either known to

   the defendant or so obvious that the defendant must have been aware of it.’” City of Pontiac,

   752 F.3d at 184 (citation omitted); see South Cherry, 573 F.3d at 109 (To establish “conscious

   recklessness,” the plaintiff must establish that the defendants had “a state of mind approximating

   actual intent, and not merely a heightened form of negligence.” (citing Novak v. Kasaks, 216

   F.3d 300, 312 (2d Cir. 2000) (internal quotation marks omitted))). For this reason, “an allegation

   that a defendant merely ‘ought to have known’ is not sufficient to allege recklessness.” Hart v.

   Internet Wire, Inc., 145 F. Supp. 2d 360, 368 (S.D.N.Y. 2001) (citation omitted). Where a

   plaintiff cannot make a showing of “motive,” the “strength of the circumstantial allegations must

   be correspondingly greater.” ECA, 553 F.3d at 198-99 (quotation marks and citation omitted).

           A plaintiff can establish “conscious recklessness” by alleging that the defendants “knew

   facts or had access to information suggesting that their public statements were not accurate.”

   Employees’ Ret. Sys. of Gov’t of the Virgin Islands v. Blanford, 794 F.3d 297, 306 (2d Cir. 2015)

   (quotation marks and citations omitted); see also Novak, 216 F.3d at 308 (the plaintiff must have




   13
      In re Symbol Techs., Inc. Sec. Litig. is distinguishable. 2013 WL 6330665, at *10 (E.D.N.Y. Dec. 5,
   2013). In that case, the plaintiff did “not argue,” as the plaintiffs in this case do, “that scienter [was]
   demonstrated through allegations of motive and opportunity,” but rather that it was established “through
   allegations constituting strong circumstantial evidence of conscious misbehavior or recklessness.” Id. at
   *8.

                                                        25
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 26 of 29 PageID #: 1674




   “specifically alleged defendants’ knowledge of facts or access to information contradicting their

   public statements.”). The plaintiffs in this case have made no such allegations.

           First, the plaintiffs make general claims about what MTS executives must have known

   based on their respective job titles. They allege that the individual defendants “were well aware

   of the Company’s FCPA liability when the Class Period began on March 19, 2014,” because

   their roles gave them insight into the misconduct in Uzbekistan and they were aware that the

   SEC had opened an investigation into the misconduct. (ECF No. 31 at ¶¶ 164, 233-37.) For

   example, defendant Kornya “served as the Company’s Vice President of Finance and

   Investment” in 2008 and allegedly “failed to implement adequate internal accounting controls”

   which in turn enabled MTS to disguise “over $420 million in bribe payments” on their SEC

   filings. (Id. at ¶ 234.) Defendants Dubovskov and Kornya allegedly had “actual knowledge that

   the company was ineligible for remediation credit due to its failure to adequately discipline those

   with supervisory authority” because those defendants would have been involved in the

   disciplinary process. (Id. at ¶ 236.) But “[a]ccusations . . . founded on nothing more than a

   defendant’s corporate position[,] are entitled to no weight.” Fogel v. Wal-Mart de Mexico SAB

   de CV, 2017 WL 751155, at *16 (S.D.N.Y. Feb. 27, 2017) (quoting Strougo v. Barclays PLC,

   105 F. Supp. 3d 330, 350 (S.D.N.Y. 2015)). The plaintiffs have not alleged any facts to suggest

   that the individual defendants had access to information that would have helped them to

   approximate the appropriate amount for a reserve before November of 2018. 14 In short, relying



   14
      The plaintiffs also allege that defendant “Dubovskov’s June 2012 letter to the Prosecutor General's
   Office in Uzbekistan acknowledging the illegal acts Akhmedov had arranged and the damage these
   payments had caused to the Company’s reputation demonstrate that Dubovskov was aware of MTS’s
   culpability for its FCPA violations before the Class Period began.” (ECF No. 31 at ¶ 237.) This
   allegation does not support an inference that Dubovskov would have been in a better position to anticipate
   the company’s U.S. liability. His correspondence with regulators in Uzbekistan is not alleged to have had
   any bearing on the U.S. investigations.

                                                      26
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 27 of 29 PageID #: 1675




   on the defendants’ roles within the company is “unpersuasive and incapable of raising a strong

   inference of scienter.” In re Ferrellgas Partners, L.P., Sec. Litig., 2018 WL 2081859, at *17

   (S.D.N.Y. Mar. 30, 2018), aff’d, 764 F. App’x 127 (2d Cir. 2019).

          The plaintiffs also fault the company’s statements that it could not predict its ultimate

   liability; the plaintiffs say that MTS knew from an internal investigation by Debevoise &

   Plimpton that “it had probable liability for its own illegal bribes and would have to pay a

   substantial amount in fines and penalties.” (ECF No. 31 at ¶ 158.) The plaintiffs seem to

   suggest that the internal investigation revealed enough information for the company to estimate

   the amount of a total fine before November of 2018. However, the SAC does not allege that the

   internal investigation actually yielded such information. Indeed, the SAC only alleges that

   Debevoise conducted an investigation; it does not include any findings. Moreover, “the fact that

   [MTS] commenced an internal investigation tends to undermine any inference of scienter.” City

   of Brockton Ret. Sys. v. Avon Prod., Inc., 2014 WL 4832321, at *24 (S.D.N.Y. Sept. 29, 2014).

   See also Slayton v. Am. Express Co., 604 F.3d 758, 777 (2d Cir.2010) (finding that scienter was

   not sufficiently pled where the “facts [did] not support an inference that [the defendant] was

   trying to hide anything from its investors. Rather, they suggest[ed] that [the defendant] . . . was

   endeavoring in good faith to ascertain and disclose future losses.”).

          The plaintiffs repeat their claims about MTS’s statements regarding cooperation, arguing

   that the defendants’ “repeated assurances to investors that the Company was fully cooperating

   with investigators were false and misleading because Defendants knew at the time these

   statements were made that the Company was ineligible for maximum credit for full

   cooperation[.]” (ECF No. 31 at ¶123.) As explained above, the company’s statement that it was

   cooperating with investigators was accurate when it was made.



                                                    27
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 28 of 29 PageID #: 1676




          Nor have the plaintiffs established corporate scienter. A plaintiff can show corporate

   scienter by pleading facts sufficient to create a strong inference either (1) that “someone whose

   intent could be imputed to the corporation acted with the requisite scienter,” Teamsters Local

   445, 531 F.3d at 195-196, or (2) that “a corporate statement is so important and dramatic that it

   ‘would have been approved by corporate officials sufficiently knowledgeable about the company

   to know that the announcement was false,’” Vining v. Oppenheimer Holdings Inc., 2010 WL

   3825722 at *13 (S.D.N.Y. Sept. 29, 2010) (citing Teamsters Local 445, 531 F.3d at 196 (internal

   citation omitted)). “In most cases, the most straightforward way to raise such an inference for a

   corporate defendant will be to plead it for an individual defendant. But it is possible to raise the

   required inference with regard to a corporate defendant without doing so with regard to a specific

   individual defendant.” Teamsters Local 445, 531 F.3d at 195. Because the plaintiffs have not

   established that any individuals within the company acted with the requisite scienter, they would

   have to show that MTS made a statement so important and dramatic that it would have been

   approved by corporate officials sufficiently knowledgeable about the investigations into MTS’s

   misconduct in Uzbekistan to know that the statement was false. The “[p]laintiffs have not

   asserted, nor could they, that the statements at issue in this case are of that ilk.” Schiro v. Cemex,

   S.A.B. de C.V., 396 F. Supp. 3d 283, 301 (S.D.N.Y. 2019).

          Accordingly, the plaintiffs have not established conscious recklessness.

   II.    Section 20(a) Claim

          The plaintiffs also allege “controlling person liability” against the Individual Defendants

   pursuant to Section 20(a), 15 U.S.C. § 78t(a). See Levy v. Maggiore, 48 F. Supp. 3d 428, 439-40

   (E.D.N.Y. 2014) (citations omitted). Under Section 20(a), “every person who, directly or

   indirectly, controls any person directly liable under the Securities Exchange Act” is also liable.



                                                    28
Case 1:19-cv-01589-AMD-RLM Document 42 Filed 03/01/21 Page 29 of 29 PageID #: 1677




   Levy, 48 F. Supp. 3d, at 439-40 (citing Steginsky v. Xcelera Inc., 741 F.3d 365, 371 (2d Cir.

   2014) (internal quotation marks and alterations omitted) (quoting 15 U.S.C. § 78t)). A party

   cannot be held both primarily and secondarily liable for Exchange Act violations, but a plaintiff

   may allege both as alternative theories of liability at the pleading stage. Id. at 440 (citing Szulik

   v. Tagliaferri, 966 F. Supp. 2d 339, 368-69 (S.D.N.Y. 2013); In re Scholastic Corp. Sec. Litig.,

   252 F.3d 63, 77 (2d Cir. 2001); Suez Equity Investors, L.P. v. Toronto–Dominion Bank, 250 F.3d

   87, 101 (2d Cir. 2001)).

           Since the plaintiffs have not identified any actionable misstatements or adequately

   alleged scienter, they have not adequately pled a Section 10(b) claim. Therefore, their Section

   20(a) control person claim fails as well, as control person liability under Section 20(a) depends

   on a primary violation of Section 10(b). Though the Individual Defendants have not yet

   appeared in this action, I dismiss the plaintiffs’ 20(a) claim against them on these grounds.

                                               CONCLUSION

           The defendants’ motion to dismiss the complaint is granted. 15

   SO ORDERED.


                                                               s/Ann M. Donnelly
                                                             ___________________________
                                                             ANN M. DONNELLY
                                                             United States District Judge


   Dated: Brooklyn, New York
          March 1, 2021




   15
      I have given the plaintiffs two opportunities to amend their complaint; the plaintiffs have not asked to
   file a third amended complaint. Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003) (“[I]t is well established
   that leave to amend a complaint need not be granted when amendment would be futile.”)

                                                        29
